Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,140,264. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are similar in scope and broader than those of the claims of U.S. Patent No. 11,140,264. For example:
Claim 2 of the present invention
Claim 1 of U.S. Patent No. 11,140,264
A method comprising: 

obtaining a first audio signal including first speech originating at a remote device during a communication session between the remote device and a communication device; 



obtaining a second audio signal including second speech originating at the communication device during the communication session between the remote device and the communication device; 


obtaining a characteristic of the communication session from one or more of: the first audio signal, the second audio signal, and settings of the communication device; 

determining a hearing level of a user of the communication device using the characteristic of the communication session; 

and in response to the determined hearing level, adjusting a presentation provided by the communication device to the user.
A method comprising: 

obtaining a first audio signal originating at a remote device during a communication session between the remote device and a communication device, the first audio signal being first speech spoken by a user of the remote device; 

obtaining a second audio signal originating at the communication device during the communication session between the remote device and the communication device, the second audio signal being second speech spoken by a user of the communication device; 
obtaining a characteristic of the communication session from one or more of: the first audio signal, the second audio signal, and settings of the communication device; 

determining a first hearing level of the user of the communication device using the characteristic of the communication session; 

in response to the first hearing level of the user of the communication device satisfying a threshold level, directing presentation of a third audio signal by the communication device; 

obtaining input from the user of the communication device in response to the presentation of the third audio signal; and determining a second hearing level of the user of the communication device based on the input.

4. The method of claim 1, further comprising in response to determining the second hearing level satisfies a second threshold level, selecting a first setting of a plurality of settings of the communication device for adjustment, the first setting of the plurality of settings of the communication device being selected in place of other settings of the plurality of settings based on the second hearing level satisfying the second threshold level and not satisfying a third threshold level.


From the above comparison, the limitations of claim 2 of the present invention are covered/anticipated by that of the claims of U.S. Patent No. 11,140,264. Independent claims 9 and 15 are counterpart of the method claim 2 and therefore rejected for the same reason addressed. The remaining dependent claims are either directly or indirectly taught by at least the dependent claims of U.S. Patent No. 11,140,264.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 7, 9, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenstra et al (2008/0254753).
Consider claims 2, 9 and 15, Steenstra et al teach a method and device comprising: obtaining a first audio signal including first speech originating at a remote device during a communication session between the remote device and a communication device (par. 0030; tone generated between remote station and call center); obtaining a second audio signal including second speech originating at the communication device during the communication session between the remote device and the communication device (par. 0030; different tones and different volumes of tones by operator); obtaining a characteristic of the communication session from one or more of: the first audio signal, the second audio signal, and settings of the communication device (par. 0030; audio profile); determining a hearing level of a user of the communication device using the characteristic of the communication session (par. 0030; feedback as to how well the user can hear tones); and in response to the determined hearing level, adjusting a presentation provided by the communication device to the user (par. 0031; “The audio signal modification parameters may be used to modify audio of the remote station in a manner that the user of the remote station is better able to hear the audio” (i.e., select setting for adjustment of remote device)).
Consider claims 7, 13 and 20, Steenstra et al teach wherein the presentation includes audio broadcast by the communication device (par. 0011; 0030-0031; Audio tone provided to the user interface (i.e., broadcast)).
Allowable Subject Matter
Claims 3-6, 8, 10-12, 14, 16-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcome the above double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
October 22, 2022